ERWIN, Judge.
The appellant contends that the Superior Court erred in affirming the District Court’s order to quash the criminal summons, because the statutes involved are (1) constitutional on their face, (2) constitutional as applied, and (3) proscribe the conduct alleged in each summons. We hold that the summons in each case fails sufficiently to charge a criminal offense under G.S. 163-270 or G.S. 163-278.19(a).
G.S. 163-270 provides in relevant part:
“§ 163-270. Using funds of insurance companies for political purposes. — Ho insurance company or association, including fraternal beneficiary associations, doing business in this State shall, directly or indirectly, pay or use, or offer, consent or agree to pay or use, any money or property for or in aid of any political party, committee or organization, or for or in aid of any corporation, joint-stock company, or other association organized or maintained for political purposes, or for or in aid of any candidate for political office or for nomination for such office, or for any political purpose whatsoever. . . An officer, director, stockholder, attorney or agent for any corporation or association which violates any of the provisions of this section, who participates in, aids, abets, advises or consents to any such violation, and any person who solicits or knowingly receives any money or property in violation of this section, shall be guilty of a misdemeanor, and shall be punished by imprisonment for not more than one year and a fine of not more than one thousand dollars ($1,000).”
*560G.S. 163-278.19(a) provides in relevant part:
“§ 163-278.19. Violations by corporations, business entities, labor unions, professional associations and insurance companies. — (a) Except as provided in G.S. 163-278.19(b), it shall be unlawful for any corporation, business entity, labor union, professional association or insurance company directly or indirectly:
(1) To make any contribution or expenditure (except a loan of money by a national or State bank made in accordance with the applicable banking laws and regulations and in the ordinary course of business) in aid or in behalf of or in opposition to any candidate or political committee in any election or for any political purpose whatsoever',
(2) To pay or use or offer, consent or agree to pay or use any of its money or property for or in aid of or in opposition to any candidate or political committee or for or in aid of any person, organization or association organized or maintained for political purposes, or for or in aid of or in opposition to any candidate or political committee or for any political purpose whatsoever . . .” (Emphasis added.)
G.S. 163-270 and G.S. 163-278.19(a) are both located in Chapter 163. G.S. 163-270 is located in Article 22, Subchapter VIII of Chapter 163, entitled “Corrupt Practices and Other Offenses Against the Elective Franchise.” G.S. 163-278.19(a) is located in Article 22A, Subchapter VIII of Chapter 163, entitled ''''Regulating Contributions and Expenditures in Political Campaigns.” When, as here, the meaning of a statute is in doubt, reference may be had to the title and context as legislative declarations of the purpose of the act. Porter v. Yoder & Gordon Co., 246 N.C. 398, 98 S.E. 2d 497 (1957).
In Louchheim, Eng & People v. Carson, 35 N.C. App. 299, 304, 241 S.E. 2d 401, 404-05 (1978), we perceived the purpose of G.S. 163-278.19 to be identical to those of its federal counterpart. We said:
“The purpose of the federal statute regulating campaign contributions and expenditures by corporations and labor *561unions, 2 U.S.C. § 441(b) (1976) (formerly 18 U.S.C. § 610), which is similar in its language and scope to our own statute, is to protect the populace from undue influence by corporations and labor unions, and to insure the responsiveness of elected officials to the public at large. United States v. C.I.O., 335 U.S. 106, 92 L.Ed. 1849, 68 S.Ct. 1349 (1948); Annot., 24 A.L.R. Fed. 162 (1975). As we read G.S. 163-278.19, we perceive its purposes to be identical to those of its federal counterpart. Our Legislature, as well as Congress, has specified that the advance of money by a corporation in behalf of a political candidate is frustrative of these purposes.”
In Louckkeim, supra, campaign contributions expressly prohibited by G.S. 163-278.19 were in question. In the instant case, no campaign contributions are involved. Mr. Ingram’s election had been certified at the time of the contribution; he was not a candidate for politicial office.
G.S. 163-278.6(4) defines a candidate as follows: “The term ‘candidate’ means any individual who has filed a notice of candidacy for public office listed in G.S. 163-278.6(18) with the proper board of elections.”
Nothing else appearing, the Legislature is presumed to have used the words of a statute to convey their natural and ordinary meaning. Transportation Service v. County of Robeson, 283 N.C. 494, 196 S.E. 2d 770 (1973); In re Trucking Co., 281 N.C. 242, 188 S.E. 2d 452 (1972).
The State contends that defendants’ conduct in the instant cases fall within the ambit of the prohibitions of G.S. 163-270 and G.S. 163-278.19(a) because of the words employed in both statutes prohibiting the payment of money by insurance companies or their agents for any political purpose whatsoever.
Statutes creating penal offenses must be strictly construed. State v. Ross, 272 N.C. 67, 157 S.E. 2d 712 (1967); In re Dillingham, 257 N.C. 684, 127 S.E. 2d 584 (1962). See also Schwartz v. Romnes, 495 F. 2d 844 (2d Cir. 1974); State ex rel. Wright v. Carter, 319 S.W. 2d 596 (Mo. App. 1958). The doctrine of ejusdem generis is applicable here. The doctrine of ejusdem generis re? quires that general words of a statute which follow a designation *562of particular subjects or things be restricted by the particular designations to things of the same kind, character, as nature and those specifically enumerated. In re Dillingham, supra; accord, Schwartz v. Romnes, supra.
After applying the doctrine of ejusdem generis in a similar statute, the Second Circuit Court of Appeals, in Schwartz, supra, noted the statute’s purpose:
“Thus the avowed objective was not to bar all corporate expenditures with respect to legislative matters generally but to prohibit corporate contributions to candidates or parties, since such contributions might tend to create political debts . . .” 495 F. 2d 844, 850 (2d Cir. 1974).
Our Legislature had a similar purpose in enacting G.S. 163-278.19(a). See Louchheim, supra. We hold that the criminal summons fail to state an offense within the ambit of these statutes. We note the recent enactment in 1977 of G.S. 163-278.36 in rendering our decision. The statute provides:
“§ 163-278.36. Elected officials to report funds. — KM contributions to, and all expenditures from any ‘booster fund,’ ‘support fund,’ ‘unofficial office account’ or any other similar source which are made to, in behalf of, or used in support of any person holding an elective office for any political purpose whatsoever during his term of office shall be deemed contributions and expenditures as defined in this Article and shall be reported as contributions and expenditures as required by this Article. The annual report shall show the balance of each separate fund or account maintained on behalf of the elected office holder.”
G.S. 163-270 and G.S. 163-278.19(a) are directed at an evil other than the one presented here. There is no showing of any attempt to influence an elected official. The fact that a particular activity may be within the same general classifications and policy of those covered does not necessarily bring it within the ambit of the criminal prohibitions involved here. See United States v. Boston & Maine R.R., 380 U.S. 157, 13 L.Ed. 2d 728, 85 S.Ct. 868 (1965); accord, State v. Terre Haute Brewing Co., 186 Ind. 248, 115 N.E. 772 (1917).
*563Our holding that the summons in these cases fail sufficiently to charge an offense within the ambit of these statutes dispenses with the need to resolve the constitutional challenges raised by defendants.
The order entered below is
Affirmed.
Chief Judge MORRIS concurs.
Judge MARTIN (Harry C.) dissents.